 

Exhibit 10.1

 

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Agreement”) executed and entered into as of February 21, 2017, and made
effective as of the Effective Time (as herein defined) is by and among MAD CATZ,
INC., a Delaware corporation (the “Borrower”), each of the undersigned Persons
signing as a “Guarantor” hereunder (each, a “Guarantor” and collectively the
“Guarantors”), and STERLING NATIONAL BANK, a national banking association, as
administrative and collateral agent (in such capacity, and including its
successors and permitted assigns, the “Administrative Agent”) on behalf of the
Lender Parties under and as defined in the Loan Agreement (as hereinafter
defined).

RECITALS

A.Borrower, the Guarantors, the Lenders party thereto, and Administrative Agent
entered into that certain Loan and Security Agreement dated as of June 30, 2015
(as heretofore amended, supplemented or otherwise modified, the “Original Loan
Agreement”; and as amended hereby or hereafter otherwise amended, supplemented
or modified from time to time, the “Loan Agreement”), for the purposes and
consideration therein expressed, pursuant to which the Lenders became obligated
to make Loans to Borrower as therein provided;

B.Certain Events of Default have occurred and continue to exist under the Loan
Agreement, all as listed on Schedule I attached hereto and made a part hereof
(collectively, the “Existing Events of Default”);

C.By reason of the existence of the Existing Events of Default, Lenders have no
obligation to make additional Loans under the Loan Agreement, and Administrative
Agent has full legal right to exercise its rights and remedies under the Loan
Agreement and the other Loan Documents;

D.Borrower has requested that Lenders continue to make Loans during the
Forbearance Period (as hereinafter defined) and that Administrative Agent
forbear from exercising certain of its rights and remedies under the Loan
Agreement and the other Loan Documents or Applicable Law during the Forbearance
Period relating to the Existing Events of Default, subject to the terms and
conditions of this Agreement; and

E.Administrative Agent desires to grant forbearances in respect of the Original
Loan Agreement as set forth herein and to enter into this Agreement for the
purpose of, among other things, establishing the Forbearance Period.

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT – Page 1

--------------------------------------------------------------------------------

 

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Loan Agreement, in consideration
of the Loans which may hereafter be made by Lenders to Borrower, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Article I
Definitions

Terms Defined in the Loan Agreement

.  Unless the context otherwise requires or unless otherwise expressly defined
herein, the terms defined in the Loan Agreement shall have the same meanings
whenever used in this Agreement.

Article II
Forbearance for Existing Events of Default

Agreement to Forbear; Loans During Forbearance Period; Covenant Forbearance

.

(a)Forbearance.  During the period commencing at the Effective Time and ending
on the earlier to occur of (x) 11:59 p.m. (Dallas, Texas time) on April 28,
2017, and (y) the date on which any Forbearance Default (as defined in Article
VI hereof) occurs (the “Forbearance Period”), and subject to the other terms and
conditions of this Agreement, Administrative Agent hereby agrees that, with
respect to the Existing Events of Default, it will forbear from (i) commencing
judicial enforcement proceedings with respect to the payment of any of the
Obligations, (ii) commencing any foreclosure, enforcement or levy upon or
seizure of all or any portion of the Collateral, (iii) declaring that any
portion of the Obligations is immediately due and payable, (iv) exercising any
other right or remedy arising under the Loan Documents or Applicable Law solely
as a result of the occurrence of one or more of the Existing Events of Default,
or (v) filing any involuntary petition for relief under the Bankruptcy Code with
respect to Borrower or any Guarantor (collectively, the “Forbearance Enforcement
Actions”).  Upon the expiration or termination of the Forbearance Period,
Administrative Agent’s forbearance shall automatically terminate and
Administrative Agent shall be entitled to exercise any and all of its rights and
remedies (including, without limitation, any of the Forbearance Enforcement
Actions) under this Agreement, the Loan Agreement and/or the other Loan
Documents without further notice.  Borrower agrees that Administrative Agent and
Lenders shall have no obligation to extend the Forbearance Period.

(b)Loans During Forbearance Period.  Borrower and Guarantors hereby acknowledge
and agree that under the terms of the Loan Agreement, due to the Existing Events
of Default, Lenders have no obligation under the Loan Agreement to make any
Loans or otherwise extend any credit to or for the benefit of
Borrower.  Notwithstanding the foregoing, during the Forbearance Period and
subject to all terms and conditions set forth in the Loan Agreement (with the
exception of the existence of the Existing Events of Default) and this Agreement
(including the amendments set forth herein), Lenders shall continue to make
Loans to

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 2

--------------------------------------------------------------------------------

 

Borrower.  All Loans made to Borrower during the Forbearance Period shall be
used in accordance with the Loan Agreement. All Loans and other extensions of
credit to or for the benefit of Borrower made during the Forbearance Period
shall be deemed Loans made pursuant to the Loan Agreement and shall constitute
Obligations secured by all of the Collateral, and Lender Parties shall be
entitled to all rights and benefits of this Agreement, the Loan Agreement and
the other Loan Documents with respect thereto.  During the Forbearance Period,
interest shall accrue on the Loans and other Obligations at the Adjusted LIBOR
Rate (and not the Default Rate) set forth in the Loan Agreement (subject to any
limitations set forth in Section 3.6 of the Loan Agreement).

(c)Financial Covenant Forbearance.  During the Forbearance Period only, the
Credit Parties shall not be required to comply with the minimum EBITDA covenant
set forth in Section 9.14 of the Loan Agreement.

Acknowledgment of Defaults; No Waiver of Rights or Remedies

.

(a)Acknowledgment of Defaults.  The Existing Events of Default under the Loan
Agreement constitute continuing Events of Default thereunder.  Borrower and each
Guarantor acknowledges that, because of the Existing Events of Default under the
Loan Agreement, but for the terms and conditions of this Agreement, the
Administrative Agent is permitted and entitled, on behalf of the Lender Parties,
to immediately accelerate the Obligations, to enforce security interests granted
under the Loan Agreement and the other Loan Documents, and to exercise any other
rights or remedies that may be available under the Loan Documents referred to
therein or under applicable law.

(b)No Waiver of Rights or Remedies.  Except for any waivers expressly set forth
herein by the Borrower and Guarantors, each of the Lender Parties, on the one
hand, and the Borrower and Guarantors, on the other hand, agree that nothing in
this Agreement, or the performance by the parties of their respective
obligations hereunder, constitutes or shall be deemed to constitute a waiver of
any of the parties’ rights or remedies under the terms of the Loan Agreement,
any Guaranty Agreement, any other Loan Document or applicable law, all of which
are hereby reserved, including without limitation, (i) any rights or remedies in
connection with any bankruptcy, insolvency or similar proceedings in respect of
Borrower or any Guarantor (to which this Agreement shall not apply), and (ii)
any rights to set off, whether or not in connection with any bankruptcy
proceedings.  Borrower and each Guarantor acknowledge that the Lender Parties
are not waiving the Existing Events of Default, but are simply agreeing to
forbear from exercising their rights with respect to the Existing Events of
Default during the Forbearance Period to the extent expressly set forth in this
Agreement.  Any and all statutes of limitations, limitation periods and statutes
of repose, whether arising under law, equity, statute, court rule or otherwise,
applicable to any possible claim that any Lender Party may have against Borrower
or any Guarantor, including, but not limited to, with respect to the Existing
Events of Default, shall be suspended and tolled from the date of this Agreement
to and including the date of the expiration of the Forbearance Period.  In
determining the validity or effectiveness of any defense based upon the passage
of time, the period from and including the date of this Agreement to and
including the expiration of the Forbearance Period (the “Tolling Period”), shall
be excluded in calculating elapsed time.  The balance of any time left to run on
any period of limitation as of the date of this Agreement shall begin to run on
the day following the

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 3

--------------------------------------------------------------------------------

 

expiration of the Forbearance Period.  Without limiting the generality of the
foregoing, Borrower and each Guarantor acknowledges and agrees that immediately
upon expiration of the Forbearance Period, the Lender Parties have all of their
rights and remedies with respect to the Existing Events of Default to the same
extent, and with the same force and effect, as if the forbearance had not
occurred.  None of Borrower or any Guarantor will assert, and each hereby
forever waives any right to assert, that any Lender Parties are obligated in any
way to continue beyond the Forbearance Period to forbear from enforcing their
rights or remedies or that the Lender Parties are not entitled to act on the
Existing Events of Default after the expiration or termination of the
Forbearance Period as if such default had just occurred and the Forbearance
Period had never existed.  Borrower and each Guarantor acknowledge and agree
that the Lender Parties have made no representations as to what actions, if any,
the Lender Parties will take after the Forbearance Period, and the Lender
Parties do hereby specifically reserve any and all rights, remedies, and claims
they have (after giving effect hereto) with respect to the Existing Events of
Default and each other Default or Event of Default that may occur.

Article III
Conditions Precedent to Effectiveness of agreement

Effective Time

.  This Agreement shall become effective as of February 21, 2017, only after
each of the following conditions precedent shall have been satisfied in full in
Administrative Agent’s sole discretion (the “Effective Time”):

(a)Administrative Agent shall have received evidence satisfactory to it that
Borrower and Guarantors have taken all corporate action necessary to properly
authorize the transactions contemplated by this Agreement and all documents,
instruments and other legal matters incident thereto shall be satisfactory to
Administrative Agent;

(b)Administrative Agent shall have received at Administrative Agent’s office a
duly executed counterpart of this Agreement from Borrower and each Guarantor;

(c)Borrower shall have paid to Administrative Agent an amendment and forbearance
fee in the amount of $10,000, in immediately available funds; and

(d)Borrower shall have paid all costs, fees and expenses of the Administrative
Agent, including costs, fees and expenses of Administrative Agent’s outside
legal counsel (which, with respect to such counsel, have been invoiced to date),
incurred in connection with the preparation, negotiation, execution and delivery
of, and the transactions contemplated by, this Agreement and the preservation of
any rights under, this Agreement, the Loan Agreement and/or the other Loan
Documents, and the transactions and other matters contemplated hereby and
thereby.

Article IV
Representations and Warranties

Representations and Warranties

.  In order to induce Administrative Agent, on behalf of itself and the other
Lender Parties, to enter into this Agreement, Borrower and each Guarantor hereby
represents and warrants to Administrative Agent, jointly and severally, that:

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 4

--------------------------------------------------------------------------------

 

(a)Recitals.  The Recitals in this Agreement are true and correct in all
respects.

(b)Incorporation of Representations.  The representations and warranties
contained in the Original Loan Agreement and in the other Loan Documents, each
as amended hereby, are true and correct as of the date hereof and are hereby
incorporated by reference herein in full; provided, however, those
representations and warranties containing a reference to a particular date shall
continue to be qualified by reference to such date.

(c)Corporate Power; Authorization.  Borrower and each Guarantor is duly
authorized to execute and deliver this Agreement and to perform their
obligations under the Loan Agreement and the other Loan Documents.  Borrower is
duly authorized to borrow under the Loan Agreement.  Borrower and each Guarantor
has duly taken all respective corporate action necessary to authorize the
execution and delivery of this Agreement.

(d)No Violation.  The execution, delivery and performance by Borrower and
Guarantors of this Agreement does not and will not conflict with any provision
of law, statute, rule or regulation or of the certificates of incorporation and
bylaws of Borrower or any Guarantor or of any material agreement, judgment,
license, order or permit applicable to or binding upon Borrower or any Guarantor
or result in the creation of any lien, charge or encumbrance upon any assets or
properties of Borrower or any Guarantor.  Except for those which have been duly
obtained and are in full force and effect, no consent, approval, authorization
or order of any court, governmental authority or third party is required in
connection with the execution and delivery by Borrower or any Guarantor of this
Agreement.

(e)Enforceability.  When duly executed and delivered, this Agreement will be a
legal and binding instrument and agreement of Borrower and each Guarantor,
enforceable against Borrower and each Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency and similar laws applying to
creditors’ rights generally and by principles of equity applying to creditors’
rights generally.

(f)Obligations Absolute.  The obligation of Borrower and Guarantors to repay the
Loans and the other Obligations, together with all interest accrued thereon, is
absolute and unconditional, and there exists no right of set off or recoupment,
counterclaim or defense of any nature whatsoever to payment of the Obligations.

(g)Full Opportunity for Review; No Undue Influence.  This Agreement was reviewed
by Borrower and each Guarantor and Borrower and each Guarantor hereby
acknowledge and agree that it (i) understands fully the terms of this Agreement
and the consequences of the issuance hereof, (ii) has been afforded an
opportunity to have this Agreement reviewed by, and to discuss this Agreement
with, such attorneys and other persons as it may wish, (iii) has entered into
this Agreement of its own free will and accord and without threat or duress and
(iv) has not relied, in entering into this Agreement, upon any representation,
warranty, covenant or agreement not expressly set forth herein. This Agreement
and all information furnished to Lender Parties is made and furnished in good
faith, for value and valuable consideration.  This Agreement has not been made
or induced by any fraud, duress or undue influence exercised by any Lender Party
or any other Person.

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 5

--------------------------------------------------------------------------------

 

(h)No Other Defaults.  Other than the Existing Events of Default, no Event of
Default exists under the Loan Agreement or any of the other Loan Documents, and
Borrower and Guarantors are in full compliance with all covenants and agreements
contained therein.

(i)Fraud.  None of Borrower or any Guarantor has committed any act of fraud or
deceit in connection with the transactions involving a Lender Party, including
without limitation, knowingly furnishing of any materially false information,
financial or non-financial, knowingly withholding of any material information,
financial or non-financial, or knowingly making of any warranties or
representations which are materially untrue as of the date hereof.

(j)No Preferential Treatment.  None of Borrower or any Guarantor has entered
into this Agreement to provide any preferential treatment to Lender Parties or
any other creditor of the Borrower or Guarantors.  None of Borrower or any
Guarantor intends to file for protection or seek relief under the United States
Bankruptcy Code or any similar federal or state law providing for the relief of
debtors.

Article V
additional covenants and amendmentS to ORIGINAL loan agreement

Additional Covenants, Agreements and Acknowledgments of Credit Parties During
the Forbearance Period

.  During the Forbearance Period, each Credit Party hereby covenants and agrees,
jointly and severally, as follows:

(a)Borrower will notify Administrative Agent immediately in writing of the
occurrence of any Forbearance Default (defined below) or if Borrower reasonably
believes that any Forbearance Default may occur.

(b)During the Forbearance Period, EBITDA for Parent and its consolidated
Subsidiaries for any Fiscal Month of Parent, determined as of the last day of
such Fiscal Month, shall not be less than the required amount set forth in the
following table for the applicable Fiscal Month set forth opposite thereto:

Applicable Fiscal Month

Required Minimum EBITDA

January 2017

($1,216,000)

February 2017

($1,029,000)

March 2017

($777,000)

 

(c)During the Forbearance Period and thereafter until such time as all of the
Obligations have been finally and indefeasibly paid in full in cash, Borrower
and each Guarantor will continue to comply with all covenants and other
obligations of such Person under the Loan Agreement and the other Loan Documents
(other than Section 9.14 of the Loan Agreement, which Credit Parties shall not
be required to comply with during the Forbearance Period only).

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 6

--------------------------------------------------------------------------------

 

Amendments to the Original Loan Agreement

.  

(a)Section (a) of the definition of Borrowing Base in Section 1.1 of the
Original Loan Agreement is hereby amended and restated in its entirety to read
as follows:

“the sum of (i) eighty-five percent (85%) (as reduced by the proviso at the end
of this definition due to dilution) of the Net Amount of Eligible Accounts
(except during the period from January 30, 2017, through April 28, 2017,
Eligible Accounts shall not include Eligible Rock Band Accounts) plus (ii) the
lessor of (1) eighty-five percent (85%) of the Net Amount of Eligible Inventory
(2) sixty percent (60%) of the lower of cost or market value of Eligible
Inventory or (3) the Inventory Sublimit; provided, that the aggregate amount of
Borrowing Base availability under this clause (a)(ii) with respect to Eligible
In-Transit Inventory shall not at any time exceed the In-Transit Limit plus
(iii) with respect to Eligible Rock Band Accounts, (1) for the period from
January 30, 2017, through March 3, 2017, twenty percent (20%) of the Net Amount
of Eligible Rock Band Accounts, (2) for the period from March 4, 2017, through
March 24, 2017, ten percent (10%) of the Net Amount of Eligible Rock Band
Accounts, and (3) for the period from March 25, 2017, through April 28, 2017,
five percent (5%) of the Net Amount of Eligible Rock Band Accounts, minus”

(b)The definition of Eligible Rock Band Accounts is hereby amended and restated
in its entirety to read as follows:

“ ‘Eligible  Rock Band Accounts’ means Accounts owed by U&I Entertainment that
meet all of the eligibility requirements set forth in the definition of Eligible
Accounts other than clause (c) thereof and that arise from invoices relating
solely to Rock Band 4 software, any bundled product sold with such software and
stand-alone product designed specifically for such software that were sold by
Borrower to U&I Entertainment during the months of August and September 2016.”

Lien and Security Interest

.  Borrower and Guarantors, recognizing that Administrative Agent, on behalf of
Lender Parties, by this Agreement is changing its position in reliance upon the
expressed good faith of Borrower and Guarantors and the representations,
acknowledgments, warranties and covenants of the Borrower and Guarantors
contained in this Agreement, further acknowledge and agree that the
Administrative Agent, on behalf of the Lender Parties, has a continuing lien on
and security interest in all right, title, and interest, whether now owned or
existing or hereafter created, acquired or arising, in and to all of the
Collateral and all proceeds thereof securing the payment and performance of all
of the Obligations, whether now existing or hereafter arising, due or to become
due, direct or indirect, absolute or contingent, and howsoever evidenced, held
or acquired. So long as any Obligations remain outstanding, the Borrower and
Guarantors shall continue to comply with all of the terms and conditions of the
Loan Agreement and all other Loan Documents.  The security interests in the
Collateral granted by the Borrower to the Administrative Agent are and shall be
and remain valid, subsisting and enforceable first priority perfected security
interests free and clear of all other liens, charges, and encumbrances
whatsoever, subject only to Permitted Liens.  Borrower and each Guarantor agrees
that it shall, from time to time at the request of the Administrative Agent,
execute and deliver such documents and do such acts and things as the
Administrative

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 7

--------------------------------------------------------------------------------

 

Agent may reasonably request in order to provide for or perfect or protect the
security interests in and liens on the relevant collateral.

Article VI
Forbearance default

Default

.  Each of the following shall constitute a “Forbearance Default” hereunder:

(a)any representation or warranty of Borrower or any Guarantor contained in this
Agreement proves to have been false or misleading, in any material respect when
made or furnished (or reaffirmed in connection with any Loan);

(b)Borrower or any Guarantor shall fail to keep or perform any of the covenants
or agreements contained herein;

(c)the occurrence of any Event of Default (other than an Existing Event of
Default) under the Loan Agreement or any other Loan Document; and

(d)any act of bad faith, fraud, intentional misrepresentation, criminal or
willful misconduct or gross negligence by Borrower or any Guarantor.

Article VII
miscellaneous

Further Assurances

.  Borrower and Guarantors agree to execute such other and further documents and
instruments as Administrative Agent may reasonably request to implement the
provisions of this Agreement and to perfect and protect the liens and security
interests created by the Loan Agreement and the other Loan Documents.

Benefit of Agreement

.  This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto, their respective successors and permitted
assigns.  No other person or entity shall be entitled to claim any right or
benefit hereunder, including, without limitation, the status of a third-party
beneficiary of this Agreement.

Integration; Loan Document

.  This Agreement, together with the Loan Agreement and the other Loan
Documents, constitutes the entire agreement and understanding among the parties
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings relating to such
subject  matter.  In entering into this Agreement, Borrower and each Guarantor
acknowledges that it is relying on no statement, representation, warranty,
covenant or agreement of any kind made by any Lender Party or any employee or
agent of any Lender Party, except for the agreements of Lender Parties set forth
herein.  The parties hereto hereby acknowledge and agree that this Agreement
shall constitute a Loan Document for all purposes of the Loan Agreement and the
other Loan Documents.

Severability

.  The provisions of this Agreement are intended to be severable.  If any
provisions of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 8

--------------------------------------------------------------------------------

 

extent of such invalidity or enforceability without in any manner affecting the
validity or enforceability of such provision in any other jurisdiction or the
remaining provisions of this Agreement in any jurisdiction.

Governing Law

.  This Agreement shall be governed and construed in accordance with the
substantive laws of the State of Texas without regard to its conflicts of law
principles.

Counterparts; Fax

.  This Agreement may be separately executed in counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed and taken together shall be deemed to constitute one and the same
Amendment.  This Agreement may be duly executed and delivered by facsimile,
electronic mail or other electronic transmission.

Notices

.  Any notices with respect to this Agreement shall be given in the manner
provided for in the Loan Agreement or the applicable Guaranty Agreement, as
applicable.

Survival

.  All representations, warranties, covenants, agreements and undertakings of
Borrower and Guarantors contained herein shall survive the termination of the
Forbearance Period and payment in full of the Obligations.

Amendment

.  No amendment, modification, rescission, waiver or release of any provision of
this Agreement shall be effective unless the same shall be in writing and signed
by the parties hereto.

No Limitation on Lender Parties

.  Nothing in this Agreement shall be deemed in any way to limit or restrict any
of Lender Parties’ rights to seek in a bankruptcy court or any other court of
competent jurisdiction, any relief any Lender Party may deem appropriate in the
event that a voluntary or involuntary petition for relief under any chapter of
the Bankruptcy Code is filed by or against Borrower or any Guarantor.

Material Inducement

.  Borrower and each Guarantor further acknowledges and agrees that the
representations, acknowledgments, agreements and warranties in this Agreement
have been made by Borrower as a material inducement to Lender Parties to enter
into this Agreement, that Lender Parties are relying on such representations and
warranties, have changed and will continue to change its position in reliance
thereon and that Lender Parties would not have entered into this Agreement
without such representations, acknowledgments, agreements, and warranties.

Indemnification

.  Borrower AND GUARANTORS shall indemnify and hold Lender Parties harmless from
and against any and all losses, damages, costs and expenses (including
attorneys’ fees) incurred by Lender Parties as a direct or indirect result of
any Forbearance Default; PROVIDED THAT, BORROWER AND GUARNTORS SHALL HAVE NO
OBLIGATION HEREUNDER TO ANY LENDER PARTY WITH RESPECT TO ANY LOSSES, DAMAGES,
COSTS OR

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 9

--------------------------------------------------------------------------------

 

EXPENSES RESULTING SOLELY AND DIRECTLY FROM THE WILLFUL MISCONDUCT, GROSS
NEGLIGENCE, BAD FAITH OF, OR INTENTIONAL BREACH OF THIS AGREEMENT BY, SUCH
LENDER PARTY.

No Commitment

.  Borrower and each Guarantor agrees that Lender Parties have made no
commitment or other agreement regarding the Loan Agreement and the other Loan
Documents, except as expressly set forth in this Agreement.  Borrower and each
Guarantor warrant and represent that it will not rely on any commitment, further
agreement to forbear or other agreement on the part of Lender Parties unless
such commitment or agreement is in writing and signed by Lender Parties.

Effect and Construction of Agreement

.  Except as expressly provided herein, the Loan Agreement and the other Loan
Documents are hereby ratified and confirmed and shall be and shall remain in
full force and effect in accordance with their respective terms, and this
Agreement shall not be construed to: (i) impair the validity, perfection or
priority of any lien or security interest securing the Obligations; (ii) waive
or impair any rights, powers or remedies of Administrative Agent or any other
Lender Party under the Loan Agreement or the other Loan Documents upon
termination of the Forbearance Period; (iii) constitute an agreement by any
Lender Party or require Lender Parties to extend the Forbearance Period, or
grant additional forbearance periods, or extend the term of the Loan Agreement
or the time for payment of any of the Obligations; or (iv) require any Lender
Party to make any Loans or other extensions of credit to Borrower after
termination of the Forbearance Period.  In the event of any inconsistency
between the terms of this Agreement and the Loan Agreement or the other Loan
Documents, this Agreement shall govern.  Borrower and each Guarantor
acknowledges that it has consulted with counsel and with such other experts and
advisors as it has deemed necessary in connection with the negotiation,
execution and delivery of this Agreement and related documents.  This Agreement
shall be construed without regard to any presumption or rule requiring that it
be construed against the party causing this Agreement or any part hereof to be
drafted.

NO COUNTERCLAIMS; RELEASE OF CLAIMS; WAIVER; HOLD HARMLESS

.  BORROWER AND each GUARANTOR REPRESENT AND WARRANT THAT NOne of BORROWER OR
ANY GUARANTOR HAVE ANY SET-OFF, RECOUPMENT, COUNTERCLAIM, DEFENSE,
CROSS-COMPLAINT, CLAIM, DEMAND OR OTHER CAUSE OF ACTION OF ANY NATURE WHATSOEVER
(TOGETHER, THE “COUNTERCLAIMS”) AGAINST ANY LENDER PARTY WHICH ARISE OUT OF THE
TRANSACTIONS EVIDENCED BY THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, ANY
TRANSACTIONS THAT WERE RENEWED OR EXTENDED BY THE LOAN AGREEMENT OR THE OTHER
LOAN DOCUMENTS, ANY OTHER TRANSACTION WITH LENDER PARTIES, OR WHICH COULD BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF BORROWER’S OR ANY GUARANTOR’S
LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER PARTIES, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 10

--------------------------------------------------------------------------------

 

HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE NEGOTIATION FOR AND
EXECUTION OF THIS AGREEMENT, AND ANY SETTLEMENT NEGOTIATIONS.  TO THE EXTENT
THAT ANY COUNTERCLAIMS MAY EXIST, WHETHER KNOWN OR UNKNOWN, SUCH ARE WAIVED AND
HEREBY RELEASED BY BORROWER AND GUARANTORs.  FURTHERMORE, BORROWER AND
GUARANTORs, ON BEHALF OF THEMSELVES AND THEIR SUCCESSORS, AGENTS, ATTORNEYS,
OFFICERS, DIRECTORS, ASSIGNS AND PERSONNEL AND LEGAL REPRESENTATIVES, DO HEREBY
RELEASE, REMISE, ACQUIT AND FOREVER DISCHARGE EACH LENDER PARTY AND THEIR
EMPLOYEES, AGENTS, REPRESENTATIVES, CONSULTANTS, ATTORNEYS, FIDUCIARIES,
SERVANTS, OFFICERS, DIRECTORS, PARTNERS, PREDECESSORS, SUCCESSORS AND ASSIGNS,
SUBSIDIARY CORPORATIONS, PARENT CORPORATIONS, AND RELATED CORPORATE DIVISIONS
(ALL OF THE FOREGOING HEREINAFTER CALLED THE “RELEASED PARTIES”), FROM ANY AND
ALL ACTIONS AND CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, CLAIMS,
DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND EXPENSES OF ANY AND EVERY
CHARACTER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, OF
WHATSOEVER KIND OR NATURE, WHETHER HERETOFORE OR HEREAFTER ARISING, FOR OR
BECAUSE OF ANY MATTER OR THINGS DONE, OMITTED OR SUFFERED TO BE DONE BY ANY OF
THE RELEASED PARTIES PRIOR TO AND INCLUDING THE DATE OF EXECUTION HEREOF, AND IN
ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO THIS
AGREEMENT, THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS OR OTHERWISE, INCLUDING BUT NOT LIMITED TO, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, THE NEGOTIATION FOR AND
EXECUTION OF THIS AGREEMENT, OR ANY SETTLEMENT NEGOTIATIONS (ALL OF THE
FOREGOING HEREINAFTER CALLED THE “RELEASED MATTERS”); AND BORROWER AND
GUARANTORs HEREBY COVENANT AND AGREE NEVER TO INSTITUTE ANY ACTION OR SUIT AT
LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION
OR PROSECUTION OF, ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS
OR DEMANDS OF ANY NATURE AGAINST ANY OF THE RELEASED PARTIES ARISING OUT OF the
released matters.  BORROWER AND GUARANTORs AGREE TO INDEMNIFY AND HOLD
ADMINISTRATIVE AGENT AND EACH OTHER LENDER PARTY HARMLESS FROM ANY AND ALL
COUNTERCLAIMS THAT BORROWER AND GUARANTORs OR ANY OTHER PERSON OR ENTITY
CLAIMING BY, THROUGH, OR UNDER BORROWER OR ANY GUARANTOR MAY AT ANY TIME ASSERT
AGAINST ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY arising out of the
released matters.  BORROWER AND GUARANTORs ACKNOWLEDGE

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 11

--------------------------------------------------------------------------------

 

THAT THE AGREEMENTS IN THIS PARAGRAPH ARE INTENDED TO BE IN FULL SATISFACTION OF
ALL OR ANY ALLEGED INJURIES OR DAMAGES TO BORROWER OR GUARANTORs OR THEIR
SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, ASSIGNS AND PERSONAL AND
LEGAL REPRESENTATIVES ARISING IN CONNECTION WITH THE RELEASED MATTERS.  BORROWER
AND GUARANTORs REPRESENT AND WARRANT TO LENDER PARTIES THAT THEY HAVE NOT
PURPORTED TO TRANSFER, ASSIGN OR OTHERWISE CONVEY ANY RIGHT, TITLE OR INTEREST
OF BORROWER OR GUARANTORs IN ANY RELEASED MATTER TO ANY OTHER PERSON AND THAT
THE FOREGOING CONSTITUTES A FULL AND COMPLETE RELEASE OF BORROWER’S AND each
GUARANTOR’S CLAIMS, IF ANY, WITH RESPECT TO ALL RELEASED MATTERS.  THE
PROVISIONS OF THIS SECTION 7.15 AND THE REPRESENTATIONS, WARRANTIES, RELEASES,
WAIVERS, REMISES, ACQUITTANCES, DISCHARGES, COVENANTS, AGREEMENTS AND
INDEMNIFICATIONS CONTAINED HEREIN (A) CONSTITUTE A MATERIAL CONSIDERATION FOR
AND INDUCEMENT TO LENDER PARTIES ENTERING INTO THIS AGREEMENT, (B) DO NOT
CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY DUTY, OBLIGATION OR
LIABILITY OF ANY LENDER PARTY TO BORROWER, ANY GUARANTOR OR ANY OTHER PERSON,
(C) DO NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY LIABILITY,
WRONGDOING, OR VIOLATION OF ANY OBLIGATION, DUTY OR AGREEMENT OF ANY LENDER
PARTY TO BORROWER, any GUARANTOR, OR ANY OTHER PERSON, AND (D) SHALL NOT BE USED
AS EVIDENCE AGAINST ANY LENDER PARTY BY BORROWER, any GUARANTOR OR ANY OTHER
PERSON FOR ANY PURPOSE.

VENUE; JURISDICTION; JURY TRIAL WAIVER

.  EACH PARTY HERETO HEREBY IRREVOCABLY:

(a)CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS;

(b)AGREES THAT VENUE SHALL BE PROPER IN ANY COURT OF COMPETENT JURISDICTION
LOCATED IN THE STATE OF TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF TEXAS; AND

(c)WAIVES THEIR RIGHT TO TRIAL BY JURY IN ANY CONTROVERSY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE LOAN AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 12

--------------------------------------------------------------------------------

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[The remainder of this page is intentionally left blank.]

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is duly executed and delivered as of the date
first above written.

 

STERLING NATIONAL BANK

as Administrative Agent, Swing Lender and as Lender

By:  /s/ GREG GENTRY

Name:  Greg Gentry

Title:  SVP

 

MAD CATZ, INC., as Borrower

By:  /s/ DAVID MCKEON

Name:  David McKeon

Title:  CFO

 

1328158 ONTARIO INC., as a Guarantor and a Credit Party

By:  /s/ DAVID MCKEON

Name:  David McKeon

Title:   CFO

 

MAD CATZ INTERACTIVE, INC. as a Guarantor and a Credit Party

By:  /s/ DAVID MCKEON

Name:  David McKeon

Title:  Director

 

 

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT – Signature
Page

--------------------------------------------------------------------------------

 

SCHEDULE I

Existing Events of Default

 

1.

Failure to comply with the minimum EBITDA requirements set forth in Section
9.14(a) of the Loan Agreement for each of November 2016 and December 2016, which
failures constitute Events of Default under Section 10.1(c)(i) of the Loan
Agreement.

 

2.

Credit Parties have not been paying all of their accounts payable within the
time required pursuant to Section 8.12(c) of the Loan Agreement and converted
certain accounts payable into Debt in October 2016, resulting in a violation of
Section 9.5 of the Loan Agreement, which violations constitute Events of Default
under Section 10.1(c)(i) of the Loan Agreement.

 

FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT – Schedule I